DETAILED ACTION
 The Applicants amendment filed January 20, 2021 is hereby acknowledged. Claims 1, 3-6, 8-19 and 25 have been examined.   A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 20, 2021 has been entered. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

Response to Arguments
The Applicant submits that the prior art does not disclose or suggest to " receive, by the NFC module, a signal from an external device;  based on receiving,  the signal from the external device, stop the transmission of the first signal; and transmit a second signal related to the payment information  via the NFC module in response to receiving the signal from the external device.”  as recited in Claim 1.  
The Examiner responds that newly discovered reference Kurabi et al. (US Patent Application Publication 2007/0293225) discloses these features.APPLICATION No. 15/052,749 
In regard to claim 19, the Official Notice having gone unchallenged is now considered admitted prior art.I


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6, 8-17 and 25 are rejected under 35 U.S.C 10 as being unpatenable over Townsend (US Patent Application Publication 2010/0063893) in view of Domstem et al. (US Patent Application Publication 2010/0265037) and further in view of  Kurabi et al. (US Patent Application Publication 2015/0332258).

As per claims 1 and 25,
Townsend (‘839) discloses an electronic device comprising:a memory; (paragraph 40)
a display; (Figure 1A, paragraph 26)
a processor electrically connected to the memory; (Figure 2)
a near field communication (NFC) module electrically connected to the processor; and a second antenna electrically connected to the NFC module, (paragraph 24 [e.g. NFC loop antenna] )
wherein the memory stores instructions that, when executed by the processor, cause the processor to: (paragraph 39)
store payment information in the memory; (paragraph 42)
display at least one image or text related to the payment information on the display, in response to at least part of a user input; (Figure 7,paragraph 74-75 )


Townsend (‘839) fails to disclose, however  Domstem et al. (‘037) discloses “a magnetic data strip transmission (MST) module electrically (paragraph 84) connected to the processor; (paragraph 10)
a first antenna electrically connected to the MST module ( paragraph 14, 84) and periodically transmit, according to  determining that the payment process starts, a first signal related to the payment information via the MST module,  (paragraph 41-45). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inventive concept of Townsend (‘839) with Domstem et al. (‘037)’s  teaching in order to  create a virtual magnetic strip identical to a conventional magnetic strip for use in a transaction (Domstem paragraph 116). Examiner notes that Townsend discloses a payment process using a NFC interface likewise Domstem teaches a payment interface using a MST protocol,  Examiner notes that both Townsend and Domstem disclose an apparatus consisting a processor and memory, since both of these references discloses a type of computing device the combination of these references merely yield a predictable result of the technologies taught by the prior art.

Townsend (‘839) in view of Domstem et al. (‘037) fails to disclose, however Kurabi et al. discloses “receive, by the NFC module, a ping signal from an external device, wherein the ping signal includes identification information representing that the external device is an NFC device;(Figure 2A element 202, paragraph 35, 47) 
based on receiving the ping signal from the external device, stop the transmission of the first signal; (Figure 5, element 502) and transmit a second signal related to the payment information (Townsend as cited above discloses “payment” information) via the NFC module in response to receiving the ping signal from the external device.  (paragraph 55, 65)”.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inventive concept of Townsend (‘839) in view of  Domstem et al. (‘037) with Kurabi et al. ’s  teaching in order to  enable identification of a  user of a client device (e.g., a smartphone, a tablet, etc.) to easily conduct  transactions  based on proximity to a  point-of-sale (POS) device (e.g., a cash register computing device, etc.)  without sending secure information via short-range wireless signaling.(Kurabi et al. paragraph 34) 

As per claim 3, 
Townsend  in view of Domstem et al. and further in view of  Kurabi et al. discloses the electronic device of claim 1,	
wherein the first signal and the ping signal are created by a time difference less than 1 second.  (Domstem;  paragraph 57 [Examiner notes “predetermined time could be less than 1 second])

As per claim 4, 

further comprising at least one sensor electrically connected to the processor, (Townsend; paragraph 75)
 wherein the instructions, when executed by the processor, further  cause the processor to determine a condition as to whether the payment process using the electronic device starts, based on an input through the at least one sensor.  (Townsend; Figure 6, paragraph 75, 93 [condition is determining handset is secure via biometric authentication.])


As per claim 5, 
Townsend  in view of Domstem et al. and further in view of  Kurabi et al. discloses the electronic device of claim 4,
wherein the at least one sensor comprises a fingerprint sensor, and wherein the instructions, when executed by the processor, further cause the processor to: perform a user authentication based on a user input received through the fingerprint sensor while displaying the at least one image or text related to the payment information,  (Townsend; paragraph 75, 93) and based on determining that the user authentication is successful, determine that the payment process starts.  (Townsend; paragraph 95)

As per claim 6, 
Townsend  in view of Domstem et al. and further in view of  Kurabi et al. discloses the electronic device of claim 1,
further comprising at least one sensor electrically connected to the processor, wherein the instructions, when executed by the processor, further  cause the processor to determine a condition as to whether the payment process using the electronic device starts based on at least part of measurements created in the at least one sensor.  (Townsend; Figure 6, paragraph 75, 93 [condition is determining handset is secure via biometric authentication.])
 
As per claim 8, 
Townsend  in view of Domstem et al. and further in view of  Kurabi et al. discloses the electronic device of claim 1,
further comprising: a first cover on a front side of the electronic device; and a second cover on a back side of the electronic device,  wherein the NFC module (Townsend paragraph 30, NFC is a radio frequency communication) and MST module are placed closer to the second cover than the first cover.  (Townsend; Figure 1B element 130 (see below) [Examiner notes Domstem is relied upon for MST module, however it would have been obvious to one of ordinary skill in the art at the time of the invention to include Domstem’s MST antenna on the back plate of Townsend’s device ])

    PNG
    media_image1.png
    439
    292
    media_image1.png
    Greyscale

As per claim 9, 
Townsend  in view of Domstem et al. and further in view of  Kurabi et al. discloses the electronic device of claim 8,
wherein: the first and second antennas comprise first and second coils, (Townsend; paragraph 24, 30)  respectively; and one of the first and second antennas covers the other one of the first and second antennas as seen from above the second cover. (Domstem; Figure 1, paragraph 12)

As per claim 10, 
Townsend  in view of Domstem et al. and further in view of  Kurabi et al.  discloses the electronic device of claim 1,
wherein: the payment information comprises information related to a credit card; (Figure 4, paragraph 65) and the instructions, when executed by the processor, further cause the processor to: receive the information related to the credit card from an external server, store the 

As per claim 11, 
Townsend  in view of Domstem et al. and further in view of  Kurabi et al. discloses the electronic device of claim 1,
wherein the at least one image or text comprises an image representing a real credit card. (Townsend; paragraph 65- 66)

As per claim 12, 
Townsend  in view of Domstem et al. and further in view of  Kurabi et al. discloses the electronic device of claim 1,
further comprising: a first cover on a front side of the electronic device; and a second cover on a back side of the electronic device,  wherein the display is partially contained in a hollow area formed between the first and second covers and disclosed through the first cover, wherein the instructions, when executed by the processor, further cause the processor to display a user guide on part of a screen of the display adjacent to a place of the hollow area where the first antenna is arranged.  (Townsend; paragraph 57, e.g. provide directions)

As per claim 13-14, 
Townsend  in view of Domstem et al. and further in view of  Kurabi et al. discloses the electronic device of claim 1,
further comprising at least one sensor electrically connected to the processor, wherein the instructions, when executed by the processor, further  cause the processor to stop transmission of the first signal, in response to a user input and/or a signal created in the at least one sensor and  wherein the instructions, when executed by the processor, further cause the processor to stop transmission of the first signal after a preset period of time has elapsed (Kurabi et al. (Figure 5, element 502)

As per claim 15, 
Townsend  in view of Domstem et al. and further in view of  Kurabi et al. discloses the electronic device of claim 1,
wherein the at least one  sensor comprises at least one of an image sensor, a gyro sensor, an acceleration sensor, a proximity sensor, an HRM sensor, an air pressure sensor, a grip sensor, and a bio sensor. (Townsend; paragraph 75, 93)

As per claim 16, 
Townsend  in view of Domstem et al. and further in view of Kurabi et al. discloses the electronic device of claim 1,wherein the instructions, when executed by the processor, further cause the processor to determine whether the payment process starts based on at least of part of a tag or a signal from outside of the external device. (Townsend; paragraph 57, 60)

As per claim 17, 

wherein the electronic device is one of a mobile phone, a wearable device, a tablet computer, and a laptop computer. (Townsend; Abstract, figure 1A)

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Townsend (US Patent Application Publication 2010/0063893) in view of Domstem et al. (US Patent Application Publication 2010/0265037) and further in view of Kurabi et al. (US Patent Application Publication 2015/0332258) and further in view of Griffin et al. (US Patent Application Publication 2009/0191811).

As per claim 18, 
Townsend  in view of Domstem et al. and further in view of  Kurabi et al. discloses the electronic device of claim 1,Townsend  in view of Domstem et al. and further in view of  Kurabi et al. fails to disclose, however. Griffin et al. discloses “wherein the instructions, when executed by the processor, further cause the processor to perform a power saving function while a signal related to the payment information is transmitted via the MST module.  (Griffin et al.; paragraph 34)”.  Therefore, it would have been obvious to one of ordinary skill in the art a the time the invention was made to modify the inventive concept of Townsend (‘839) with Griffin et al. (‘811)’s  teaching in order to conserve battery usage (Griffin; paragraph 34)

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Townsend (US Patent Application Publication 2010/0063893) in view of Domstem et al. (US Patent Application Publication 2010/0265037) and further in view of Kurabi et al. (US Patent Application Publication 2015/0332258) and further in view of Official Notice.

As per claim 19, 
Townsend in view of Domstem et al. and further in view of Kurabi et al. discloses the electronic device of claim 1,
Townsend  in view of Domstem et al. and further in view of  Kurabi et al. fails to disclose, however. Official Notice  discloses “wherein, in response to payment failure, the instructions, when executed by the processor, further cause the processor to control the display to show a guide to perform a further payment attempt”.  Therefore, it would have been obvious to one of ordinary skill in the art a the time the invention was made to modify the inventive concept of Townsend in view of Domstem et al. and further in view of  Kurabi et al. with Official Notice to facilitate the use of a backup payment instrument in order to allow the consumer to complete a transaction in the case that the primary payment instrument is unable to be used so that the transaction can still be completed and not inconvenience the user. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M WINTER whose telephone number is (571)272-6713.  The examiner can normally be reached on Monday - Friday 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.M.W/Examiner, Art Unit 3685                                                                                                                                                                                                        

/STEVEN S KIM/            Primary Examiner, Art Unit 3685